UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☒ Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 ☐ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State of Incorporation) (I.R.S. Employer Identification Number) 3300 Douglas Boulevard, Suite # 360 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The number of outstanding shares of the registrant’s common stock as of November 19, 2013 was Table of Contents TABLE OF CONTENTS Page PART I — Financial Information 3 Item1 — Financial Statements (unaudited) 3 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3 — Qualitative and Quantitative Disclosures About Market Risk 28 Item4 — Controls and Procedures 28 Part II — Other Information 29 Item1 — Legal Proceedings 29 Item1A — Risk Factors 29 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3 — Defaults Upon Senior Securities 31 Item4 — Mine Safety Disclosures 31 Item5 — Other Information 31 Item6 — Exhibits 32 Signatures 33 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,746 and $393, respectively Accounts receivable, related party Notes receivable Costs and estimated earnings in excess of billings on uncompleted contracts Construction in progress - Inventories, net Prepaid expenses and other current assets Restricted cash - 20 Total current assets Intangible assets Restricted cash Accounts receivable, noncurrent - Notes receivable, noncurrent - Property, plant and equipment at cost, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable, related party Lines of credit Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts, related party - 49 Loans payable and capital lease obligations Total current liabilities Financing and capital lease obligations, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 250,000,000 shares authorized; 198,214,456 shares, issued and outstanding 20 20 Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for share and per share data) (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net sales: Net sales $ Net sales, related party - - Total net sales Cost of goods sold: Cost of goods sold Cost of goods sold, related party - - Provision for losses on contracts - - 85 - Total cost of goods sold Gross profit ) Operating expenses: General and administrative Sales, marketing and customer service Engineering, design and product Impairment charge - - Total operating expenses Operating loss ) Other income (expense): Interest expense ) Interest income Other income Total other income (expense), net ) ) Loss before income taxes ) (Benefit) provision for income taxes ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic and Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss, net of tax: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 5 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Nine Months Ended September 30, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization Stock-based compensation expense Bad debt expense 88 Provision for obsolete inventory - Provision for warranty - Amortization of loan fees - 90 Amortization of warrant cost to interest expense - 94 Loss (gain) on sales of fixed assets 7 ) Change in deferred taxes ) 31 Provision for losses on contracts 85 - Impairment charge Operating expense (income) from solar system subject to financing obligation ) ) Other non-cash activity ) - Changes in operating assets and liabilities: Accounts receivable Accounts receivable, related party ) Notes receivable ) - Costs and estimated earnings in excess of billing on uncompleted contracts ) Costs and estimated earnings in excess of billing on uncompleted contracts, related party - Construction in process ) Inventories Prepaid expenses and other assets ) ) Accounts payable ) Accounts payable, related party ) ) Income taxes payable 72 ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Billings in excess of costs and estimated earnings on uncompleted contracts, related party ) ) Accrued liabilities and other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from repayment on notes receivable Issuance of notes receivable ) ) Proceeds from disposal or sale of fixed assets 13 Proceeds from sale of asset held for sale - Acquisitions of property, plant and equipment ) ) Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from line of credit and loans payable Proceeds from sale leaseback - (Increase) decrease in restricted cash 20 Cash distributions in connection with the transfer of entities under common control - ) Principal payments on loans payable and capital lease obligations ) ) Net cash from financing activities ) Effect of exchange rate changes on cash ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash activities: Debt forgiveness from related party $ $ - Acquisition of an entity under common control financed with stock $ - $ Assignment of loan associated with asset held for sale $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 SOLAR POWER, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Description of Business and Basis of Presentation Description of Business Solar Power, Inc. and its subsidiaries (collectively the “Company”) consist of the combination of the legacy reporting entity Solar Power, Inc. and Solar Green Technology S.p.A. (“SGT”) and their respective subsidiaries. Refer to Note 5— Acquisition of Solar Green Technology for further details of the accounting impact of the SGT acquisition. The Company is a global solar energy facility (“SEF”) developer offering our own brand of high-quality, low-cost distributed generation and utility-scale SEF development services. Primarily, the Company partners with developers around the world who hold large portfolios of SEF projects for whom it serves as co-developer and engineering, procurement and construction (“EPC”) contractor. Basis of Presentation and Principles of Consolidation The accompanying Condensed Consolidated Financial Statements are unaudited and have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information. They should be read in conjunction with the financial statements and related notes to the financial statements of Solar Power, Inc. for the years ended December31, 2012 and 2011 appearing in Solar Power, Inc.’s Form 10-K filed with the Securities and Exchange Commission (“SEC”) on April19, 2013. The September 30, 2013 and 2012 unaudited interim Condensed Consolidated Financial Statements on Form 10-Q have been prepared pursuant to the rules and regulations of the SEC for smaller reporting companies and include the accounts of Solar Power, Inc. and its subsidiaries. Upon consolidation, all significant intercompany accounts and transactions are eliminated. Preparation of these financial statements requires management to make certain judgments, estimates and assumptions. These may affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements. They also may affect the reported amounts of revenues and expenses during the reporting period. Key estimates used in the preparation of our financial statements include: contract percentage-of-completion and cost estimates, construction in progress, allowance for doubtful accounts, stock-based compensation, warranty reserve, deferred taxes, valuation of inventory, and valuation of other intangible assets. Actual results could differ from those estimates upon subsequent resolution of identified matters. Certain information and note disclosures normally included in the annual financial statements on Form 10-K have been condensed or omitted pursuant to those rules and regulations, although the Company’s management believes the disclosures made are adequate to make the information presented not misleading. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the results of operation for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the entire year. The accompanying Condensed Consolidated Financial Statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The realization of assets and the satisfaction of liabilities in the normal course of business are dependent on, among other things, the Company’s ability to operate profitably, to generate cash flows from operations, and to pursue financing arrangements to support its working capital requirements. 7 2. Going Concern Considerations and Management’s Plan As shown in the accompanying Condensed Consolidated Financial Statements, the Company incurred a net loss of $3.6 million and $13.6 million during the three and nine months ended September 30, 2013, respectively, and has an accumulated deficit of $37.3 million as of September 30, 2013. Working capital levels have decreased significantly from positive $61.1 million at December 31, 2011 to negative $30.8 million at September 30, 2013. The Company’s parent company, LDK Solar Co., Ltd. (“LDK”), who owns approximately 71% of the Company’s outstanding Common Stock, has disclosed publicly that it had a net loss and negative cash flows from operations for the year ended December 31, 2012 and has a working capital deficit and was not in compliance with certain financial covenants on its indebtedness at December 31, 2012. These factors raise substantial doubt as to the Company’s ability to continue as a going concern. While management of the Company believes that it has a plan to satisfy liquidity requirements through December 31, 2013, there is no assurance that its plan will be successfully implemented. The Company is experiencing the following risks and uncertainties in the business: • China Development Bank (“CDB”) has provided financing for construction and project financing on certain development projects in the past. They have also executed non-binding term sheets for other projects, but there is no assurance that the projects in process will be funded. CDB has been financing the Company’s projects primarily because the Company’s majority shareholder is LDK and CDB has a long term relationship with LDK. Due to LDK’s financial difficulties, certain financing of the Company’s projects have been delayed. If CDB will no longer provide financing for the projects, the Company will need to seek construction financing from other sources which could be very difficult given the Company’s financial condition and LDK’s majority ownership of the Company. The company has completed projects in Greece with a customer that is requesting debt term financing from CDB. Because CDB has not yet provided the term financing, the Company will collect its outstanding receivables from the operation’s cash proceeds over an extended period of time of up to six years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB about financing, and if financing is obtained, collection of our receivables may be accelerated. The company has also completed an additional commercial scale project in New Jersey with KDC Solar, which is currently seeking debt term financing from CDB. Because CDB has not yet provided the term financing, the Company will collect its outstanding notes receivables from the operation’s cash proceeds over an extended period of time of up to fifteen years and has reflected the receivables as noncurrent on the balance sheet. However, the customer continues to have discussions with CDB about financing, and if financing is obtained, collection of our receivables may be accelerated. Due to the financing delays which have caused delays in the collection of our receivables, the Company is not currently able to repay the CDB construction finance facilities entered into on December 31, 2011 which are due on December 31, 2013. The Company is currently negotiating an extension of the maturity date of the CDB construction facilities. • A key term of existing project financing with CDB is that the Company must use solar panels manufactured by LDK. Currently, however, LDK has demanded payment in advance in order to procure their solar panels. If the Company is unable to make advance payments required, the Company has and will continue to need to request its customers to make the required cash payments for the LDK solar panels to be utilized in projects under development. The Company continues to maintain relationships with other solar panel manufacturers when circumstances call for an alternative to LDK’s line of solar panels. • In December 2012, the Company amended the Business Loan Agreement (the "Loan Agreement") entered into with Cathay Bank ("Cathay") on December 26, 2011. Under the original terms of the Loan Agreement, Cathay agreed to extend the Company a line of credit of the lesser of $9.0 million or 70% the aggregate amount in certain accounts, which was to mature on December 31, 2012. LDK, the majority shareholder of the Company, agreed to guarantee the full amount of the loan under a Commercial Guaranty by and between LDK and Cathay dated December 26, 2011. Under the terms of the amended Loan Agreement, the facility amount was reduced to the then current balance outstanding of $7.0 million, with a variable interest rate of 2.00 percentage points above the prime rate and a 6.00 percentage point floor rate. In addition, the maturity date was extended to June 30, 2013 with principal payments of $0.5 million due each month beginning December 31, 2012. The covenants of the Loan Agreement were amended to include, among other items, the subordination of the net accounts payable due to LDK. In addition, under the Commercial Security Agreement dated December 26, 2011 (the "Security Agreement"), the Company granted Cathay a security interest in the Collateral (as defined in the Security Agreement), which Cathay can close on in the event of a default under the Loan Agreement. In the event that the Company does not make the principal payment, the bank could issue a notice of default and declare the amounts immediately due and payable. If the Company cannot remedy the default, the Company currently does not have the ability to make the payments without additional sources of financing or accelerating the collection of outstanding receivables. On August 15, 2013, the Company entered into an agreement with Cathay whereby Cathay agreed, subject to certain conditions precedent, to forbear from foreclosing on the security interest securing the Loan Agreement until September 30, 2013. In connection with the forbearance, the Company agreed to pay Cathay the outstanding and unpaid balance of the loan on September 30, 2013. In addition, as of September 30, 2013, the interest rate under the loan equals 11 percent. All proceeds from the sale of projects and any payments received from KDC shall be applied to loan payment. The forbearance agreement expired on September 30, 2013 without payment being made and the Company is currently negotiating another forbearance agreement. 8 • The Company’s existing CDB loans and Cathay line of credit contain material adverse change (“MAC”) clauses under which the banks can declare amounts immediately due and payable. Due to the subjectivity of the MAC clauses, it is not clear whether the events described above would represent a material adverse change. Should the banks declare amounts immediately due and payable under the MAC clauses, the Company does not have the ability to make the payments without additional sources of financing or accelerating the collection of its outstanding receivables. • As of September 30, 2013, the Company had accounts payable to LDK of $49.0 million comprised of $42.9 million due to LDK primarily related to U.S. and Greek project solar panel purchases and $6.1 million due to LDK for solar panels purchased for various Italian solar development projects. Of the $49.0 million due to LDK noted above, the entire amount is currently contractually past due and payable to LDK. Payment for the solar development project related panels was contractually due to LDK within four months of their purchases; however the payment terms with the customer were negotiated to be collected within nine to twelve months from sale. Although this portion of the payable to LDK is currently contractually past due, LDK has not demanded payment. Although there are no formal agreements, LDK has verbally indicated that it will not demand payment until the receivable from the customer has been collected. Should LDK change its position and demand payment for the past due amount prior to collection of the related receivable from the customer, the Company currently does not have the ability to make the payment currently due without additional sources of financing or accelerating the collection of our outstanding receivables. • With LDK as a majority shareholder, the significant risks and uncertainties noted at LDK could have a significant negative impact on the financial viability of the Company as well as indicate an inability for LDK to support the Company’s business. • A customer has informed us that they plan to return $2.9 million in solar panels purchased in 2011. The customer alleges that the panels are defective, but the Company believes that the customer is just trying to return product from a cancelled project. The Company has set-up a bad debt reserve of $2.9 million dollars as a result and it will vigorously pursue collection of the outstanding debt obligation. The Company filed a complaint on July 26, 2013 to obtain full payment. The significant risks and uncertainties described above could have a significant negative impact on the financial viability of the Company and raise substantial doubt about the Company’s ability to continue as a going concern. Management has made changes to the Company’s business model to increase working capital by managing cash flow, securing project financing before commencing further project development, and requesting that the Company’s customers make cash payments for solar panels for projects under development. If the noted banks should call the debt or LDK demand payment of amounts owed by the Company prior to collection of the related receivables, management plans to obtain additional debt or equity financing. There is no assurance that management’s plans to accelerate the collection of outstanding receivables or to obtain additional debt or equity financing will be successfully implemented, or implemented on terms favorable to the Company. As of September 30, 2013 and December 31, 2012, the Company had $0.9 million and $17.8 million, respectively, in cash and cash equivalents. TheCompany expects that anticipated collections of trade accounts receivable will sustain it at least through the fourth quarter of 2013.The Condensed Consolidated Financial Statements do not include any adjustments related to the recoverability and classification of recorded assets or the amounts and classification of liabilities or any other adjustments that might result from the outcome of this uncertainty. 3. Summary of Significant Accounting Policies These Condensed Consolidated Financial Statements and accompanying notes should be read in conjunction with the Company’s annual consolidated financial statements and notes thereto contained in the Annual Report on Form 10-K for the year ended December31, 2012. There have been no significant changes in the Company’s significant accounting policies for the nine months ended September 30, 2013, as compared to the significant accounting policies described in the Annual Report on Form 10-K for the year ended December31, 2012. 9 4. Recently Adopted and Issued Accounting Pronouncements In July 2012, the FASB issued ASU 2012-02, Intangibles—Goodwill and Other : Testing Indefinite-Lived Intangible Assets for Impairment , which simplifies the guidance for testing the decline in the realizable value (impairment) of indefinite-lived intangible assets other than goodwill. An organization is now allowed to first assess qualitative factors to determine whether it is necessary to perform the quantitative impairment test. The Company adopted these changes on January 1, 2013. Adoption of this update did not have an impact on the Condensed Consolidated Financial Statements. In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income—Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income , which requires entities to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, entities are required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, entities are required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. The Company adopted these changes on January 1, 2013. Adoption of these changes did not have an impact on the Consolidated Financial Statements. In March 2013, FASB issued ASU No. 2013-05, Foreign Currency Matters—Parent’s Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity, which allows an entity to release cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. These changes become effective for the Company on January 1, 2014. Management does not expect the adoption of these changes to have a material impact on the Consolidated Financial Statements. In April 2013, the FASB issued ASU 2013-07, Liquidation Basis of Accounting , which require an entity to use the liquidation basis of accounting to present its financial statements when it determines that liquidation is imminent, unless the liquidation is the same as that under the plan specified in an entity’s governing documents created at its inception. Liquidation is imminent when the likelihood is remote that the entity will return from liquidation and either (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties or (b) a plan for liquidation is being imposed by other forces (for example, involuntary bankruptcy). These changes become effective for the Company on January 1, 2014. Entities should apply the requirements prospectively from the day that liquidation becomes imminent. Management does not expect the adoption of these changes to have a material impact on the Consolidated Financial Statements. In July 2013, the FASB issued ASU 2013-11, Income Taxes—Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists , which provides that an unrecognized tax benefit, or a portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except to the extent that a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date to settle any additional income taxes that would result from disallowance of a tax position, or the tax law does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, then the unrecognized tax benefit should be presented as a liability. These changes become effective for the Company on January 1, 2014. Management does not expect the adoption of these changes to have a material impact on the Consolidated Financial Statements. 5. Acquisition of Solar Green Technology On June27, 2012, Solar Power, Inc. entered into an Acquisition and Stock Purchase Agreement dated as of June25, 2012 (the “SGT Agreement”) with the shareholders of SGT, an Italian-based limited liability company. Under the SGT Agreement, Solar Power, Inc. acquired 100% of the issued and outstanding shares of SGT from SGT shareholders in exchange for 5.0million Euros (approximately $6.3 million U.S. Dollars) payable in cash and common stock of the Company (the “Purchase Price”). The acquisition of SGT complements the Company’s global growth strategy. The shareholders of SGT consisted of LDK Solar Europe Holding S.A (“LDK Europe”) and the two founders of SGT. LDK Europe, through its 70% ownership of the outstanding common stock of SGT, controlled SGT prior to the close of the transaction. LDK Europe is the wholly owned subsidiary of LDK, which owned approximately 71%of the issued and outstanding common stock of the Company prior to and after the date of the acquisition of SGT. In July 2012, the Company issued 9,771,223 shares of its Common Stock to LDK Europe and 1,814,655 shares of its Common Stock to each of the two founders of SGT. In addition, the Company agreed to pay each of the two founders 100,000 Euros in cash, the payments of which were made in July 2012. 10 The amount of shares of the Company’s Common Stock that were issued under the SGT Agreement were determined by calculating the amount of the Purchase Price payable to each shareholder divided by the daily volume-weighted average price of the Company’s Common Stock for each of the 90 trading days prior to June11, 2012. Because SGT and Solar Power, Inc. were under the common control of LDK as of the June27, 2012 acquisition date, the acquisition is treated as a transaction between entities under common control. In accordance with ASC Topic 805, Business Combinations these financial statements reflect the combination of Solar Power, Inc. and SGT’s financial statements for all periods presented under which both entities were under the common control of LDK. The predecessor entity was determined to be SGT due to the fact that SGT was the first entity controlled by LDK. LDK obtained a controlling interest in SGT on July10, 2009. LDK obtained a controlling interest in Solar Power, Inc. on March31, 2011. As such, the Company recognized the assets and liabilities of SGT (the accounting receiving entity) at their historical carrying values in accordance with U.S. GAAP and has recast the assets and liabilities of the legacy Solar Power, Inc. entity (the transferring entity) to reflect carrying value of the parent, LDK, which were stepped up to fair value on March31, 2011 upon LDK obtaining a controlling interest in Solar Power, Inc. Refer to Note 7 —Goodwill and Other Intangible Assets for details of the balances carried by LDK now reflected in the Condensed Consolidated Financial Statements. 6. Accounts and Notes Receivable During the third quarter of 2013, the Company recognized $13.9 million revenue under the completed-contract method and recorded a receivable of $8.8 million (originally denominated in euro’s) related to the sale of its Greece projects. Due to the delay in the customer receiving term financing from CDB, the receivable is currently being collected over a six year agreed upon payment schedule, plus variable interest. The difference of $5.1 million between revenue recognized and account receivable balance relates to prior payments received from the customer which had been recorded as a customer deposit within accrued liabilities. Due to the extended collection period, $1.6 million of the accounts receivable is recorded as current and $7.1 million is recorded in accounts receivable, noncurrent . During the second quarter of 2013, the Company reclassified $5.9 million of existing accounts receivables from a second unrelated customer to noncurrent based on the expected collection period which is anticipated to exceed one year. As of September 30, 2013, the Company has $1.5 million recorded in accounts receivable, current and $5.7 million recorded in accounts receivable, noncurrent from this second customer. The Company agreed to advance to customer KDC predevelopment and site acquisition costs related to the Imclone EPC agreement between KDC and the Company and recorded the amount as notes receivable. The terms of the EPC agreement require repayment of the advance upon final completion of the SEF, which was expected to occur in the first half of 2013 but is now expected to occur in the first half of 2014 as the project did not break ground until the second quarter of 2013. The advance bears interest at the rate of 5%per year that is payable at the time the principal is repaid. Through consideration of credit quality indicators including KDC’s position as one of largest privately held independent power producers on the East Coast and our past experience with successful and timely collections on past projects with KDC, collectability was reasonably assured for revenue recognition on these contracts with KDC. At September 30, 2013 and December31, 2012, the balance of the note receivable from this customer was $6.7 million and $7.0 million, respectively. These amounts are recorded in the current notes receivable. During the second quarter of 2013, the Company issued a note receivable to KDC for one completed contract with 15 year payment terms which began on the commercial operations date which was April 2013. The Company issued another note receivable to KDC for a second project that has not yet been completed. Both notes bear interest of LIBOR plus 460bps. If the customer obtains debt term financing for their project, the collection of these notes receivable may be accelerated. At September 30, 2013 and December 31, 2012, the balance recorded in noncurrent notes receivable related to this customer was $29.3 million and none, respectively. As a result of this transaction, the Company incorrectly reported a $20.6 million issuance of notes receivable and proceeds of $3.6 million from repayment on notes receivable as investing activities within the statement of cash flows for the six months ended June 30, 2013. In addition, the Company incorrectly disclosed a non-cash investing activity of $13.6 million for the reclassification of accounts receivable to notes receivable. These transactions have been corrected in the statement of cash flows for the nine months ended September 30, 2013. On April27, 2012, the Company made a secured loan of $1.0 million to Solar Hub Utilities, LLC (“Solar Hub”), to be used for pre-development costs. On June8, 2012, the Company agreed to advance Solar Hub up to $9.0 million under a new $9.0 million secured promissory note, which refinanced the original $1.0 million advance and bears a 6 percent annual interest rate. In March 2013, the interest was changed to a 10% annual interest rate in accordance with the Amended and Restated Secured Promissory Note. This note receivable is secured by the project assets. Repayment in full of all borrowed amounts was due on December31, 2012 but, in March 2013, was extended to a new maturity date of July 1, 2014 in accordance with the Amended and Restated Secured Promissory Note. As of September 30, 2013 and December 31, 2012, the balance of the note receivable from Solar Hub was $8.4 million and $7.1 million, respectively. These amounts are recorded in current notes receivable. 11 7. Goodwill and Other Intangible Assets Goodwill The carrying value of goodwill was $5.2 million at December 31, 2011, all of which was allocated to the Company’s single reportable segment. Of this balance, $4.7 million reflected the balance of Solar Power, Inc. carried by its parent company, LDK, as required under the accounting guidelines for a transfer of an entity under common control (refer to Note 5— Acquisition of Solar Green Technology ). During the three months ended September 30, 2012, due primarily to the reduction in the Company’s market capitalization, the Company’s market value was significantly below its book value, thus triggering an impairment analysis. As a result of this analysis, the Company recorded a goodwill impairment charge of $5.2 million. As a result, the balance of goodwill as of September 30, 2013 and December 31, 2012 was zero. Other Intangible Assets Resulting from the June 2012 acquisition of SGT, reflected in the Condensed Consolidated Balance Sheets of the Company are certain intangible assets, namely patent and customer relationships, and related amortization expense from March31, 2011 forward. During the three months ended December 31, 2012, the Company determined that the carrying value of certain intangible assets related to customer relationships were no longer recoverable based on a discrete evaluation of the nature of the intangible assets, incorporating the effect of the Company’s decision during the three months ended December 31, 2012 to no longer maintain the customer relationships. As a result, the Company recorded an impairment charge of $0.1 million on its Consolidated Statement of Operations for the year ended December 31, 2012. The balance of intangible assets as of September 30, 2013 and December 31, 2012 was $1.3 million and $1.7 million, respectively. Other intangible assets consisted of the following (in thousands): Estimated Useful Life (in months) Gross Impairment Charge Accumulated Amortization Net As of September 30, 2013 Patent 27 $ $ - $ ) $ Customer relationships 0 ) ) - $ $ ) $ ) $ As of December 31, 2012 Patent 36 $ $ - $ ) $ Customer relationships 0 ) ) - $ $ ) $ ) $ As of September 30, 2013, the future amortization expense related to other intangible assets is as follows (in thousands): Amount Year $ - $ 12 8. Property, Plant and Equipment Property, plant and equipment consisted of the following (in thousands): September 30, December 31, PV solar systems $ $ Plant and machinery 33 33 Furniture, fixtures and equipment Computers and software Trucks - 44 Leasehold improvements 62 96 Less: accumulated depreciation ) ) $ $ In 2009, Solar Power, Inc. capitalized a photovoltaic (“PV”) solar system relating to the Aerojet 1 solar development project along with the associated financing obligation, recorded under financing and capital lease obligations, net of current portion, in the Consolidated Balance Sheets. Due to certain guarantee arrangements as disclosed in Note 13— Commitments and Contingencies , the Company will continue to record this $14.9 million solar system in property, plant and equipment with its associated financing obligation in financing and capital lease obligations, net of current portion as long as it maintains its continuing involvement with this project. The income and expenses relating to the underlying operation of the Aerojet 1 project are recorded in the Condensed Consolidated Statement of Operations. During the year ended December 31, 2011, the Company’s subsidiary, SGT, completed construction of two SEFs, which was classified as held for sale (refer to Note 9 — Assets Held for Sale ) as of December 31, 2011. In May 2012, SGT sold to and leased back the assets from a leasing company. The gross amount of assets recorded under the capital leases was $6.3 million, with accumulated depreciation of $0.3 million, as of September 30, 2013 and December 31, 2012. The SEFs are classified as PV solar systems under capital leases, which were recorded in financing and capital lease obligations, net of current portion, on the Condensed Consolidated Balance Sheets. Refer to Note 13 —
